Citation Nr: 1126379	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from July 1943 to November 1945.  He is the recipient of the Purple Heart Medal, Combat Infantryman Badge, and the Bronze Star Medal with First Oak Leaf Cluster for meritorious achievement in ground combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Oakland, California, currently has jurisdiction of the Veteran's claims file.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of this hearing has been associated with the Veteran's claims file.

This matter was remanded by the Board in November 2010 for additional development and adjudication.  This having been completed, the matter has been returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Degenerative joint disease of the lumbosacral spine with grade 2 anterolisthesis of L4-5 with L5-S1 radiculopathy with chronic low back pain (low back disability) has not been shown by the medical evidence to be attributable to service and was not first manifest within one year of separation from service.



CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in March 2006 and June 2008  satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed him of his and VA's respective responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA treatment records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are  rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

At his October 2010 Board hearing and in documents of record, the Veteran contends that he injured his back when he was thrown against a rock after an explosion during combat.  He alleges that he has had pain since that time and his back disorder has progressed to the point where surgery was necessary.  Therefore, the Veteran claims that service connection is warranted for a back disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis referable to his back.  Additionally, his November 1945 separation examination revealed that, upon physical examination, he had no musculoskeletal defects.  However, the Board notes that the Veteran's service records indicate that he was awarded the Purple Heart Medal, Combat Infantryman Badge, and the Bronze Star Medal with First Oak Leaf Cluster for meritorious achievement in ground combat.  Such awards and decorations denote combat.  As noted above, VA regulations provide that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  As such, the Board finds the Veteran's report of an injury to the back after being thrown against a rock after an explosion during his military service to be consistent with the circumstances, conditions, and hardships of combat.  Moreover, the Veteran is competent to testify as to an in-service back injury.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service- connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service").  Therefore, the Veteran was afforded a VA examination in June 2008 at which time he was diagnosed with severe degenerative changes of the lumbosacral spine with disc disease and lumbosacral radiculopathy of L4, L5, S1 and chronic pain.  The examiner also noted that the Veteran was status post two spinal surgeries from 1999.

After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, to include relevant diagnostic testing, the examiner noted that a review of the records did not show any evaluations or treatments for the Veteran's back condition.  He noted that it was mentioned that the Veteran had some contusion on the back of the head and in the lower back, but there was no mention of him having had any back pain either during his active duty status or during the years that followed.  The examiner further observed that there were medical notes relating to evaluation and treatment of lymphoma in the neck during the years after separation from service.  Such did not describe anything to do with back pain or spinal injury. As such, the examiner stated that, to connect the Veteran's current lumbosacral spine condition to that of his service in the U.S. Army would be mere speculation.  Therefore, he concluded that he could not resolve the issue without resorting to mere speculation.

In this regard, the Board, in November 2010, noted that the United States Court of Appeals for Veterans Claims held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the June 2008 VA examiner stated that he could not offer an opinion without resorting to mere speculation, the Board found that such examination was inadequate.  Moreover, the examiner appeared to suggest that the lack of documentation in the Veteran's service treatment records regarding a back injury weighed against his claim.  In this regard, the Board noted that the Veteran served in combat and the description of his in-service back injury was consistent with circumstances, conditions, and hardships of combat.  The Board therefore took the Veteran's lay testimony as sufficient proof of an in-service injury.  Likewise, the examiner seemed to suggest that the lack of post-service treatment records regarding the Veteran's back disorder weighed against his claim; however, the Board noted that the Veteran, at his October 2010 Board hearing, indicated that he had indeed seen a physician for his back disorder within a couple of years of his service discharge, but he could not recall the physician's name.  Additionally, the Board found that it did not appear that the examiner considered the Veteran's lay statements regarding continuity of back symptomatology since the time of his in-service injury.  Therefore, the Board found that a remand was necessary in order to afford the Veteran an adequate VA examination so as to determine the nature and etiology of his current back disorder.

An additional VA examination was held in March 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the Veteran's medical history for the record and indicated that the Veteran was status post two back surgeries.  The Veteran was noted to have served in World War II and in the Battle of the Bulge where he was injured with shrapnel on December 24, 1944.  The Veteran was noted to have a scar over the face and near the eye from the shrapnel injury.  He was also indicted to have had a contusion of the back, head, and lower back.  The Veteran reported that he was hospitalized first in a field hospital and then in a French hospital for over one month after his injuries.  The examiner stated, however, that he was not able to find any records that showed any treatment for back pain during that time.  The examiner also noted that after separation from service, the Veteran applied for service connection for other issues and was awarded service connection without any mention of any evaluation for a back condition.  The Veteran reported he has had chronic low back pain over the years that has gradually become worse.  Currently, the Veteran reported that he is in constant pain and that the pain radiates to both lower extremities.  After examination, the Veteran was diagnosed with severe degenerative joint disease of the lumbosacral spine with grade 2 anterolistesis of L4-5 with L5-S1 radiculopathy with chronic low back pain.  With respect to whether the Veteran's diagnosed low back disability is related to his service, the examiner stated that "[a] review of the available service records does not show any evaluations or treatments for [a] back condition.  The Veteran applied for service connection for other reasons after separation from the U.S. Army and was awarded, but there was never any evaluations or treatments for back conditions or any evaluations for service connection for [a] back condition after he separated from the U.S. Army.  He had back surgery in 1999 when he was 70 years old.  His current degenerative changes of the lumbosacral spine can be all explained on the basis of age related changes.  Thus, as best I can determine from the available information, the Veteran's current back condition is caused by age related degenerative changes and is not due to his service in the U.S. Army."

Additionally, the Veteran testified at his October 2010 Board hearing that his neurosurgeon at the University of California San Francisco had indicated that his back disorder was related to his in-service back injury.  However, upon a review of the records from such neurosurgeon, such are negative for a nexus opinion.  Rather, the records document the Veteran's report of an in-service back injury, but do not indicate whether his current back disorder is related to such injury.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for his diagnosed low back disability.  In this case, while the Veteran is presumed to have suffered an injury to his back in December 1944 during combat service in World War II, the medical evidence contained in the Veteran's claims file does not link his current back disability with this service injury.  Rather, the March 2011 VA examiner, after examining both the Veteran and his claims file, and after considering the Veteran's service history and contentions regarding continuity of his symptoms, found that the Veteran's back condition was caused by age related degenerative changes and was not due to his service in the U.S. Army.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the March 2011 medical opinion, based as it was on an examination of the Veteran and the Veteran's claims file, is most probative in this case.  

In this regard, the Board notes that the Veteran has contended on his own behalf that his back disability is related to the injury he suffered in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the relationship between the Veteran's back condition and his military service to be complex in nature.  See Woehlaert , supra.   And while the Veteran is clearly able to testify to his experiences in service and to his symptoms over the years, the Board finds that the Veteran's statements regarding a nexus between his conditions and his military service to be of less probative value than the medical opinion rendered by the VA examiner who has medical expertise.  As such, the Board finds that the Veteran's contentions regarding the etiology of his condition, as well as his allegations of continuity of symptomatology, are outweighed by the competent and probative findings of the March 2011 VA medical examiner.  The Board attaches the most probative value to the VA examiner's opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The VA examiner's opinions were based on review of the Veteran's claims file and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's back disability is etiologically related to his military service.  In addition, a back condition was not manifest in the initial post-service year, so presumptive service connection is also not warranted on that basis.  

In this regard, the Board wishes to acknowledge the Veteran's honorable and valuable service and the sacrifices he endured during his combat service in World War II.  The Board, however, may not base a decision on its own unsubstantiated medical conclusions but, rather, must reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  









	(CONTINUED ON NEXT PAGE)


In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a back disorder, to include degenerative joint disease of the lumbosacral spine with grade 2 anterolisthesis of L4-5 with L5-S1 radiculopathy with chronic low back pain, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


